12/10/2020
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   September 3, 2020 Session

                METRO CODES DEPARTMENT v. FAROKH FANI

                   Appeal from the Circuit Court for Davidson County
                    No. 19C2105       Amanda J. McClendon, Judge
                        ___________________________________

                              No. M2020-00038-COA-R3-CV
                          ___________________________________

In a direct appeal from the Environmental Court for Davidson County, Tennessee (“general
sessions court”),1 the Davidson County Circuit Court (“trial court”) granted the plaintiff
agency’s motion to dismiss for lack of subject matter jurisdiction upon the trial court’s
determination that the defendant, Farokh Fani, had untimely filed his motion for Tennessee
Rule of Civil Procedure 60 relief in the general sessions court, rendering his appeal to the
trial court untimely. Mr. Fani has appealed. We conclude that the trial court erred by
determining that Mr. Fani’s Rule 60 motion and his appeal were untimely. Having further
determined that a factual dispute exists concerning whether the plaintiff agency properly
served process on Mr. Fani, we vacate and remand for further proceedings consistent with
this opinion, including the development of a record concerning service of process.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                              Vacated; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and KRISTI M. DAVIS, J., joined.

Steven G. Fuller, Madison, Tennessee, for the appellant, Farokh Fani.

Joshua Thomas and Christopher M. Lackey, Nashville, Tennessee, for the appellee,
Metropolitan Government of Nashville and Davidson County Codes Department.




1
 We note that the Environmental Court for Davidson County, Tennessee, is a division of the Metropolitan
General Sessions Court of Nashville and Davidson County. See Metro. Gov’t of Nashville v. Printer’s Alley
Theater, LLC, Nos. M2007-00329-COA-R3-CV, M2007-00391-COA-R3-CV, 2008 WL 199849, at *1 n.1
(Tenn. Ct. App. Jan. 23, 2008) (noting that the Environmental Court for Davidson County, Tennessee, is a
division of the general sessions court).
                                                OPINION

                                I. Factual and Procedural Background

        The Metropolitan Government of Nashville and Davidson County Codes
Department (“Metro”) filed a civil warrant against Mr. Fani on April 3, 2018, in the general
sessions court, for violations of various public nuisance laws of the Metropolitan
Government of Nashville and Davidson County, including a section relating to failure to
remove “open storage: junk, trash, and debris.”2 Metro sought an order from the general
sessions court that required Mr. Fani to remedy the violations. On April 6, 2018, Davidson
County Deputy Sheriff Greg Smiley purportedly served the civil warrant at Mr. Fani’s
listed address. The warrant summoned Mr. Fani to appear before the general sessions court
on May 2, 2018. The associated return identified Deputy Smiley as the process server but
did not list his address, a fact that is undisputed by the parties.

       Mr. Fani did not appear at the May 2, 2018 hearing. Consequently, the general
sessions court entered a default judgment against him on May 9, 2018, requiring Mr. Fani
to remedy the violation; pay a fine of $50.00 per day for each day the violation continued;
and attend and complete “Codes Offender School,” at a cost of $90.00. In the order, the
court also reset the matter for a second hearing on June 27, 2018. The certificate of service
attending the general sessions court’s order indicated that a copy of the May 9, 2018 order
was mailed to Mr. Fani.

       Mr. Fani also did not appear for the June 27, 2018 hearing, resulting in the general
sessions court’s entry of an “Order to Show Cause” on July 11, 2018, summoning Mr.
Fani to appear before the court on August 15, 2018. Deputy Smiley allegedly served a
copy of the order on Mr. Fani on July 16, 2018. The order again reflected Deputy Smiley’s
name but did not include his address, also undisputed by the parties. The general sessions
court continued the hearing until August 22, 2018. Mr. Fani likewise did not appear at
the August 22, 2018 hearing, resulting in the general sessions court’s entry of a judgment
against him in the amount of $5,600.00.

       Nearly one year later, on August 11, 2019, Mr. Fani filed a “TRCP 60.01 Motion to
Correct Record” in the general sessions court. In his motion, Mr. Fani requested that the
court amend the record to reflect that proper initial service was not perfected for two
reasons. First, Mr. Fani averred that he was not served with a copy of the civil warrant by
Deputy Smiley and accordingly was not notified of the scheduled hearing on May 2, 2018.
Furthermore, Mr. Fani asserted that Deputy Smiley did not identify himself with both his
“name and address” on the civil warrant return as required by Tennessee Code Annotated


2
    A copy of the municipal code does not appear in the appellate record.

                                                    -2-
§ 16-15-901(b) (2009).3 Mr. Fani further claimed that the first notice he gained of this case
was on or around April 9, 2019, when he received a letter by mail from a law firm
attempting to collect the debt, stating that he owed $7,114.49 based on the default judgment
previously entered against him. On August 21, 2019, the general sessions court denied Mr.
Fani’s motion via a handwritten “order” on the face of the motion itself.

       On August 30, 2019, Mr. Fani appealed the general sessions court’s denial of his
motion to correct the record to the trial court. In turn, Metro filed a motion to dismiss on
October 25, 2019, asserting that the trial court lacked subject matter jurisdiction because
Mr. Fani had not timely appealed the general sessions court’s August 22, 2018 judgment.
Specifically, Metro argued that with respect to appeals from general sessions courts,
Tennessee Code Annotated § 27-5-108 (Supp. 2020) requires an appealing party to file a
notice of appeal and pay a cost bond within ten days of the general sessions court’s final
judgment. According to Metro, because Mr. Fani did not appeal the judgment until August
21, 2019—nearly a year following the judgment—his appeal was untimely. Mr. Fani filed
a response opposing dismissal on November 11, 2019, positing, inter alia, that although
Metro’s citation of the ten-day appeal period was correct, it was misapplied because the
appeal period should commence on the date when the general sessions court denied Mr.
Fani’s motion to correct the record.

       On December 5, 2019, the trial court entered an order granting Metro’s motion to
dismiss the appeal for lack of subject matter jurisdiction. In the order, the trial court found
in relevant part:

               After considering the briefs filed by the parties, the arguments of
       counsel, the record as a whole, and applicable legal authority, this Court finds
       that the motion is well taken and shall be granted. The record shows that the
       General Sessions Court entered final judgment in Case No. 18GC6697 on
       August 22, 2018. The Defendant did not file an appeal of that judgment and
       did not take any other action in the case until he filed with the General
       Sessions Court his Motion to Correct the Record on August 11, 2019. The
       General Sessions Court denied the motion, and the Defendant has filed an
       appeal to this Court pursuant to Tenn. Code Ann. § 27-5-108.
3
  We note that in his motion, Mr. Fani referenced the version of Tennessee Code Annotated § 16-15-901(b)
that was in effect at the time the civil warrant was filed. Section 16-15-901(b) was amended in 2020 and
now includes the following language:

       If service of process is made by a sheriff, constable, or other law enforcement officer, the
       process server must be identified by name and agency on the service return or in a
       supplemental affidavit. . . . Failure of the process server to include this information does
       not render the service invalid if the service is otherwise valid, but the court may require a
       private process server to provide the private process server’s mailing or physical address
       to the party on whom process was served.

                                                  -3-
              This Court finds that the Defendant’s Motion to Correct the Record
       was not timely filed in the General Sessions Court; therefore, this Court lacks
       subject matter jurisdiction to consider the appeal. The Defendant’s filing of
       his untimely motion in the General Sessions Court is not sufficient to re-start
       the ten-day jurisdictional time period to file an appeal to this Court pursuant
       to Tenn. Code Ann. § 27-5-108.

Mr. Fani timely appealed to this Court.

                                    II. Issues Presented

      Mr. Fani has presented two issues on appeal, which we have restated slightly as
follows:

       1.     Whether the trial court erred by dismissing Mr. Fani’s appeal for lack
              of subject matter jurisdiction and relying on the date of the original
              judgment rather than the date upon which his Rule 60 motion was
              denied.

       2.     Whether the trial court erred by failing to determine that the general
              sessions court lacked personal jurisdiction to grant a default judgment
              against Mr. Fani.

Metro has presented two additional issues on appeal, which we have likewise restated
slightly as follows:

       3.     Assuming that the trial court maintained subject matter jurisdiction
              concerning Mr. Fani’s direct appeal, whether Metro was entitled to a
              hearing on the merits to determine if the general sessions court
              acquired personal jurisdiction over Mr. Fani.

       4.     Whether the 2020 amendment to Tennessee Code Annotated § 16-15-
              901, which permits a process server to correct a defect in the return of
              service of a civil warrant, has retrospective application to the initial
              filing of this action on April 3, 2018.

                              III. Standard of Review

        We review a non-jury case de novo upon the record with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is otherwise.
See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). “In order
for the evidence to preponderate against the trial court’s findings of fact, the evidence must
                                              -4-
support another finding of fact with greater convincing effect.” Wood v. Starko, 197
S.W.3d 255, 257 (Tenn. Ct. App. 2006). We review questions of law, including those of
statutory construction, de novo with no presumption of correctness. Bowden, 27 S.W.3d
at 916 (citing Myint v. Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998)); see also In re
Estate of Haskins, 224 S.W.3d 675, 678 (Tenn. Ct. App. 2006).

       Tennessee Rule of Civil Procedure 60.02 motions are reviewed under an abuse of
discretion standard of review. See Spruce v. Spruce, 2 S.W.3d 192, 194 (Tenn. Ct. App.
1998) (citing Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97 (Tenn. 1993)). “[A] trial
court will be found to have ‘abused its discretion’ only when it applies an incorrect legal
standard, reaches a decision that is illogical, bases its decision on a clearly erroneous
assessment of the evidence, or employs reasoning that causes an injustice to the
complaining party.” In re Estate of Greenamyre, 219 S.W.3d 877, 886 (Tenn. Ct. App.
2005).

                              IV. Mr. Fani’s Rule 60 Motion

       As a threshold matter, we first address the nature of Mr. Fani’s Tennessee Rule of
Civil Procedure 60 motion, which he filed nearly a year following entry of the general
sessions court’s judgment against him. Mr. Fani specifically styled his motion as a “TRCP
60.01 Motion to Correct Record.” Tennessee Rule of Civil Procedure 60.01 governs
corrections of clerical mistakes and provides:

       Clerical mistakes in judgments, orders or other parts of the record, and errors
       therein arising from oversight or omissions, may be corrected by the court at
       any time on its own initiative or on motion of any party and after such notice,
       if any, as the court orders. During the pendency of an appeal, such mistakes
       may be so corrected before the appeal is docketed in the appellate court, and
       thereafter while the appeal is pending may be so corrected with leave of the
       appellate court.

Through his motion, Mr. Fani claimed that Metro did not perfect proper service of the civil
warrant against him in two respects. First, Mr. Fani averred that he was neither served with
a copy of the civil warrant by Deputy Smiley nor notified of the scheduled hearing on May
2, 2018. Also, Mr. Fani contended that Deputy Smiley did not identify himself with both
his “name and address” on the civil warrant return as required by Tennessee Code
Annotated § 16-15-901(b). Mr. Fani argued that as a result of the alleged improper service,
he was unaware of the civil warrant filed against him and ensuing general sessions court
hearings.

       Although Mr. Fani stated in his motion that it was filed pursuant to Tennessee Rule
of Civil Procedure 60.01, our Supreme Court has previously instructed reviewing courts to
“avoid construing pleadings in an artificial, technical sense,” and rather “construe the
                                          -5-
pleading’s language fairly and naturally . . . [giving] effect to the substance of the pleading
rather than its form.” See Abshure v. Methodist Healthcare-Memphis Hosps., 325 S.W.3d
98, 104 (Tenn. 2010). Upon our review of the substance of Mr. Fani’s motion, we construe
Mr. Fani’s motion as filed pursuant to Tennessee Rule of Civil Procedure 60.02. See e.g.,
Burns v. State Farm Fire & Casualty Co., No. E2019-00044-COA-R3-CV, 2020 WL
1131289, at *5 (Tenn. Ct. App. Mar. 6, 2020) (construing the plaintiff’s motion to correct
a clerical mistake as a motion to set aside the trial court’s judgment). Rule 60.02 provides:

       On motion and upon such terms as are just, the court may relieve a party or
       the party’s legal representative from a final judgment, order or proceeding
       for the following reasons: (1) mistake, inadvertence, surprise or excusable
       neglect; (2) fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation, or other misconduct of an adverse party; (3) the judgment
       is void; (4) the judgment has been satisfied, released or discharged, or a prior
       judgment upon which it is based has been reversed or otherwise vacated, or
       it is no longer equitable that a judgment should have prospective application;
       or (5) any other reason justifying relief from the operation of the judgment.
       The motion shall be made within a reasonable time, and for reasons (1) and
       (2) not more than one year after the judgment, order or proceeding was
       entered or taken. A motion under this Rule 60.02 does not affect the finality
       of a judgment or suspend its operation, but the court may enter an order
       suspending the operation of the judgment upon such terms as to bond and
       notice as to it shall seem proper pending the hearing of such motion. This
       rule does not limit the power of a court to entertain an independent action to
       relieve a party from a judgment, order or proceeding, or to set aside a
       judgment for fraud upon the court. Writs of error coram nobis, bills of review
       and bills in the nature of a bill of review are abolished, and the procedure for
       obtaining relief from a judgment shall be by motion as prescribed in these
       rules or by an independent action.

        In its brief on appeal, Metro similarly posits that Mr. Fani’s motion “actually sought
relief pursuant to Tenn. R. Civ. Pro. 60.02” because Mr. Fani was not seeking to correct a
mistake in the record or judgment. Moreover, Metro postulates that Mr. Fani’s motion, in
substance, contained requests to set aside the judgment altogether based on lack of personal
jurisdiction by reason of insufficient service of process. We agree. The gravamen of Mr.
Fani’s motion is suited for analysis under Rule 60.02 because the motion sought to set aside
the judgment itself, not merely to correct the record. Additionally, inasmuch as Mr. Fani
alleged in his motion that the general sessions court did not obtain personal jurisdiction
over him, we further construe Mr. Fani’s motion as one seeking to declare the judgment
void pursuant to subsection (3) of Rule 60.02. See Johnson v. McKinney, 222 S.W.2d 879,
883 (Tenn. Ct. App. 1948) (“The general rule is that notice by service of process or in some
other manner provided by law is essential to give the court jurisdiction of the parties; and

                                             -6-
a judgment rendered without such jurisdiction is void and subject to attack from any
angle.”).

       Having determined that Mr. Fani’s motion was effectively a Rule 60.02(3) motion
seeking to relieve him from the general session court’s judgment, we now address the
applicable timeframe within which Mr. Fani was permitted to file his motion. Tennessee
Code Annotated § 16-15-727(b) (2009), which governs the filing of Rule 60.02 motions in
general sessions court, provides:

       (b) Tenn. R. Civ. P. 60.02, regarding mistakes, inadvertence, excusable
          neglect, fraud and other similar reasons set out in that rule, shall apply to
          all courts of general sessions. A motion under the general sessions court’s
          authority under Tenn. R. Civ. P. 60.02 shall be filed within ten (10) days
          of the date of judgment. Once filed, the motion shall toll the ten-day
          period for seeking de novo review in the circuit court until the
          determination of the motion is concluded. Thereafter, an appeal for de
          novo review in the circuit court shall be filed within ten (10) days of the
          general sessions court’s ruling on the motion to relieve a party or the
          parties’ legal representative from a final judgment, order or proceeding
          in the same manner as provided in Tenn. R. Civ. P. 60.02.

Metro asserts that the ten-day filing requirement outlined in the foregoing statute applied
to Mr. Fani’s motion, which was filed nearly a year following the general sessions court’s
judgment, such that the trial court correctly dismissed the appeal. Mr. Fani’s argument in
support of his motion was that service of initial process was not perfected in the general
sessions court, resulting in a lack of personal jurisdiction.

       This Court, on recent occasion, has addressed the ten-day filing requirement at issue.
In TBF Fin. LLC v. Simmons, No. E2020-00396-COA-R3-CV, 2020 WL 6781245, at *1
(Tenn. Ct. App. Nov. 18, 2020), the Knox County General Sessions Court entered a
judgment against the defendant, who subsequently filed a Rule 60.02 motion
approximately eight years later. Following the general sessions court’s denial of the Rule
60.02 motion, the defendant appealed to the circuit court, arguing that he was never served
with process in general sessions court. Id. at *2. On appeal, the circuit court held that it
lacked subject matter jurisdiction based on the ten-day time period provided in Tennessee
Code Annotated § 16-15-727(b), and dismissed the appeal. Id.

       On review, this Court concluded that the ten-day statutory time period did not
preclude the trial court’s subject matter jurisdiction to address Rule 60.02 motions based
on a void judgment. Id. at *5. In relevant part, the court explained:

       This Court has held that service of process is “an essential step in a
       proceeding.” Yousif v. Clark, 317 S.W.3d 240, 246 (Tenn. Ct. App. 2010)
                                         -7-
(citing Watson v. Garza, 316 S.W.3d 589, 593 (Tenn. Ct. App. 2008)).
“[N]otice by service of process in a manner provided by law is essential to
give the trial court personal jurisdiction over the parties, and without
jurisdiction, judgment against a defendant who is not before the court is void
and subject to attack.” Yousif, 317 S.W.3d at 246 (citing In re Estate of
Graham, No. 85-114-II, 1986 WL 3156 (Tenn. Ct. App. Mar. 12, 1986)).
“[A] void judgment is one that is invalid on its face because the issuing court
either lacked subject matter jurisdiction or personal jurisdiction over the
proceedings. . . .” Hood v. Jenkins, 432 S.W.3d 814, 825 (Tenn. 2013) (citing
Gentry v. Gentry, 924 S.W.2d 678, 680 (Tenn. 1996)). Thus, “[t]he record
must establish that the plaintiff complied with the requisite procedural rules
[for service of process]. . . . Id. Applying the foregoing principles, in the
case of Homes v. Francis, No. M2014-00729-COA-R3-CV, 2015 WL
9946265 (Tenn. Ct. App. Aug. 12, 2015), this Court held that the 10-day
requirement in Tennessee Code Annotated section 16-15-727(b) is not
applicable when the basis on which Rule 60.02 relief is sought is that service
of process was never achieved, thereby rendering the judgment void ab initio,
to-wit:

       In reliance on Tenn. Code Ann. § 16-15-727, Plaintiff argues
       that [the defendant’s] motion to quash and set aside the October
       6, 2004 judgment which was filed in General Sessions Court
       was untimely because it was not filed within 10 days of the
       default judgment. As set forth above, service of process in a
       manner provided by law must be achieved in order for a court
       to have jurisdiction to enter a judgment against a defendant.
       The record does not demonstrate that [the defendant] was
       personally served in a manner which complied with Tenn.
       Code Ann. § 16-15-903(1); thus, the court lacked jurisdiction
       over [the defendant] in order to render a money judgment
       against him. The judgment so entered was void.

Homes, 2015 WL 9946265, at *4.

       Rule 60.02 provides several grounds for relief from judgments,
including: “(1) mistake, inadvertence, surprise or excusable neglect . . .; [or]
(3) the judgment is void.” This Court has distinguished the applicability of
the Tennessee Code Annotated section 16-15-727(b), 10-day time period
when the movant seeks relief under Rule 60.02(1) for “mistake inadvertence,
surprise or excusable neglect,” and when he or she seeks relief under Rule
60.02(3) because the judgment is allegedly void. Compare Tennessee
Protection Agency, Inc. v. Mathies, No. M2009-01775-COA-R3-CV, 2010
WL 2889316, at *1 (Tenn. Ct. App. Jan. 12, 2011) (holding that by the time
                                    -8-
      the defendant filed his Rule 60.02(1) motion for relief on the ground of
      mistake, inadvertence, surprise or excusable neglect, the general sessions
      court had already lost jurisdiction to rule on the motion due to the expiration
      of the 10-day time period under Tennessee Code Annotated section 16-15-
      727(b)), with Homes, 2015 WL 9946265, at *4 (supra). In Apexworks
      Restoration v. Scott, No. M2019-00067-COA-R3-CV, 2019 WL 5448698, at
      *4 (Tenn. Ct. App. Oct. 24, 2019), this Court succinctly explained the
      distinction between Mathies and Homes:

             [T]he underlying rationale is identical in both decisions: that,
             generally speaking, there should be no time limit on seeking
             relief from a void judgment because, in the eyes of the law,
             such a judgment does not exist. Moreover, the Homes and
             Mathies decisions can be distinguished from one another in a
             significant respect. . . . [I]n Homes, the defendant sought relief
             from the default judgment on the ground that it was void
             because he was never properly served. Homes, 2015 WL
             9946265, at *4. In Mathies, however, the defendant sought
             relief from the default judgment on the ground of mistake,
             inadvertence, surprise, or excusable neglect. Mathies, 2010
             WL 2889316, at *1. Because the defendant in Mathies did not
             move to set aside the judgment on the ground that it was void,
             Tennessee Code Annotated section 16-15-727(b) required him
             to file his motion within 10 days after the entry of the
             judgment.

      Id. (footnote omitted). In Apexworks, defendants’ motion for Rule 60.02
      relief was filed more than 3 years after entry of the general sessions’
      judgment. However, the motion was predicated on defendants’ contention
      that service of process was not achieved in the general sessions court, and,
      thus, the judgment was void for lack of jurisdiction. In this regard, the
      Apexworks case was governed by the reasoning in Homes [. . .] and the
      Apexworks Court held that “the 10-day requirement is not applicable to the
      facts of the present case.” Id. at *3. Because the gravamen of defendants’
      request for Rule 60.02 relief in Apexworks was that the underlying judgment
      was void, we concluded that, “[T]he General Sessions Court had jurisdiction
      to adjudicate Defendants’ motion to void the default judgments—and,
      consequently, that the trial court had jurisdiction to adjudicate Defendants’
      appeal of the General Sessions Court’s denial of that motion.” Id. at *5.

Id. at *3-5 (emphasis added).


                                           -9-
        Similar to the movant in TBF Fin., the nature of Mr. Fani’s motion was a Rule
60.02(3) motion seeking a determination that the judgment was void on the basis of lack
of proper service of process. As such, the general sessions court had subject matter
jurisdiction to adjudicate Mr. Fani’s motion as to whether the judgment was void and,
consequently, the trial court maintained subject matter jurisdiction to adjudicate Mr. Fani’s
appeal of the general sessions court’s denial of that motion. See Apexworks Restoration v.
Scott, No. M2019-00067-COA-R3-CV, 2019 WL 5448698, at *5 (Tenn. Ct. App. Oct. 24,
2019). Ergo, the ten-day timeframe proscribed in Tennessee Code Annotated § 16-15-
727(b) was not applicable and did not operate to prevent the trial court from obtaining
subject matter jurisdiction to hear the motion. See Turner v. Turner, 473 S.W.3d 257, 260
(Tenn. 2015) (“[T]he reasonable time filing requirement of Rule 60.02 does not apply to
petitions seeking relief from void judgments under Rule 60.02(3)). We therefore conclude
that the trial court applied an incorrect legal standard when it adjudicated Mr. Fani’s motion
as untimely. See In re Estate of Greenamyre, 219 S.W.3d at 886.

       However, as we explained in TBF Fin., “[a]lthough the 10-day time period does not
deprive the trial court of its jurisdiction to hear [the movant’s] motion, jurisdiction does
not, ipso facto, entitle [the movant] to relief under Rule 60.02.” TBF Fin., 2020 WL
6781245, at *5. This Court further explained:

              If [the movant] was not served [with process], then the general
       sessions judgment is void ab initio, and [the movant] is entitled to Rule
       60.02(3) relief. However, if [the movant] was properly served, the basis for
       [the movant’s] Rule 60.02 relief is negated, i.e., the judgment is not void, and
       [the movant] is not entitled to relief from the judgment.

Id.

       Thus, “it is the service of process—rather than the return of service—that must be
accomplished before a court obtains personal jurisdiction over a party defendant.” Id.
(quoting Apexworks, 2019 WL 5448698, at *4 (emphasis in original)). In the case at bar,
Mr. Fani has contended throughout the proceedings that he was not properly served with
process and accordingly did not receive a copy of the civil warrant. Mr. Fani claims that
he had no knowledge of the civil warrant, the general session court proceedings, or entry
of a default judgment against him until he received a collection letter from a law firm on
approximately April 9, 2019. Thus, a dispute of fact exists concerning whether proper
service occurred in this case.

        As we observed in TBF Fin., “the trial court must resolve the question of service
before it can effectively determine whether [the movant] is entitled to relief from the
general sessions [court] judgment.” Id. In its order granting Metro’s motion to dismiss,
the trial court found in relevant part that Mr. Fani’s “Motion to Correct the Record was not
timely filed in the General Sessions Court; therefore, this Court lacks subject matter
                                             - 10 -
jurisdiction to consider the appeal.” It is evident from the trial court’s order that it made
no determination concerning whether service of process was proper.

       Considering the existence of a factual dispute regarding service of process, coupled
with the fact that the trial court did not make a determination concerning service of process,
we conclude that the parties should be permitted to develop an evidentiary record for
adjudication concerning the question of whether Metro properly served Mr. Fani in the
general sessions court action. See id. We further conclude that inasmuch as Mr. Fani’s
Rule 60 motion was proper and timely, his appeal to the trial court following the general
sessions court’s denial of his motion was timely. We therefore vacate the trial court’s
dismissal for lack of subject matter jurisdiction and remand this case for further
proceedings.

                                   V. Remaining Issues

        The parties present several additional issues on appeal, all of which concern service
of process, including the issues of whether the general sessions court obtained personal
jurisdiction over Mr. Fani and whether the amended version of Tennessee Code Annotated
§ 16-15-901(b) has retroactive application. However, as our Supreme Court has elucidated,
appellate courts “are limited in authority to the adjudication of issues that are presented
and decided in the trial courts, and a record thereof preserved as prescribed in the statutes
and Rules of this Court. . . .” Dorrier v. Dark, 537 S.W.2d 888, 890 (Tenn. 1976). We
therefore decline to address these issues in the absence of the trial court’s adjudication
thereof.

                                      VI. Conclusion

       For the foregoing reasons, we vacate the trial court’s judgment and remand this
matter to the trial court for further proceedings consistent with this opinion, including the
development of a record concerning issues related to service of process. Costs on appeal
are taxed one-half to the appellant, Farokh Fani, and one-half to the appellee, Metropolitan
Government of Nashville and Davidson County Codes Department.




                                                     _________________________________
                                                     THOMAS R. FRIERSON, II, JUDGE




                                            - 11 -